Citation Nr: 1103162	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  09-14 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for depression, to include 
as secondary to the Veteran's service-connected disabilities.  

2.  Entitlement to service connection for a sleep disorder, to 
include as secondary to the Veteran's service-connected 
disabilities.  

3.  Entitlement to service connection for headaches, to include 
as secondary to the Veteran's service-connected disabilities.  

4.  Entitlement to an increased evaluation for left radial 
neuropathy, currently evaluated as 20 percent disabling.  

5.  Entitlement to an increased evaluation for right trigeminal 
neuropathy, currently evaluated as 10 percent disabling.  

6.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas. 

In October 2008, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing was prepared and associated with the claims file.

The record reflects that the Veteran submitted additional 
evidence to the Board accompanied by a waiver of initial review 
by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 
(2010).

The issues of entitlement to service connection for a sleep 
disorder and headaches and entitlement to increased ratings for 
left radial neuropathy and right trigeminal neuropathy are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The competent and probative evidence of record reflects that the 
Veteran's depression is etiologically related to the pain and 
physical limitations that are caused by his service-connected 
disabilities, to include his left radial neuropathy and right 
trigeminal neuropathy.


CONCLUSION OF LAW

The Veteran's depression was incurred secondary to his service-
connected disabilities.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code, 
concerning the notice and assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009)).  In addition, VA published 
regulations, which were created for the purpose of implementing 
many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 
(2010)).

In light of the favorable decision as it relates to the issue of 
entitlement to service connection for depression, any error by VA 
in complying with the requirements of VCAA as to this issue is 
moot.

II.  Service Connection

The Veteran has claimed entitlement to service connection for 
depression, which he essentially contends is due to his service-
connected disabilities.  In particular, he has asserted a 
relationship between his depression and the pain and functional 
limitations caused by his left radial neuropathy and right 
trigeminal neuropathy.

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2010). 

Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a 
Veteran must show: '(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service'- the 
so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).

For any disability which is proximately due to, or results from, 
another disease or injury for which service connection has been 
granted shall be considered a part of the original condition.  38 
C.F.R. § 3.310(a) (2010).  Any increase in severity of a 
nonservice-connected disease or injury that is proximately due to 
or the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice- connected disease or injury.  38 C.F.R. § 3.310(b) 
(2010); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Based on a thorough review of the evidence of record, including 
the Veteran's VA medical records and his October 2010 Board 
hearing testimony, the Board finds that entitlement to service 
connection for depression is warranted on a secondary basis.  Of 
particular relevance in granting this claim is the October 2010 
opinion from the Veteran's treating VA physician.  In this 
record, the Veteran's mental health physician diagnosed PTSD and 
major depression and noted that "It is my professional opinion 
that [the Veteran's] chronic pain and physical limitations are 
contributing significantly to his Major Depression."  

Another record of a medical appointment on that date notes chief 
complaints of "depression and anxiety and poor sleep and low 
energy and severe nerve pain and the cranial nerve 
parasthesias."  This record proceeds to discuss each complaint 
in detail.  The Board notes that both the nerve pain and the 
cranial nerve parasthesias, which appear to be the only 
complaints regarding physical pain, are service-connected 
disabilities.  No non-service-connected disabilities are 
discussed in the context of describing any physical or functional 
impairment that is productive of the Veteran's current 
complaints.  As will be discussed below, the Veteran's VA medical 
records reflect that he has frequently sought treatment for his 
nerve pain over the past few years and that he was unable to find 
relief following surgical decompression of the left posterior 
interosseous nerve in May 2010.  It is therefore clear from the 
record that the "chronic pain and physical limitations" 
referred to in the October 2010 record are caused by service-
connected disabilities, most notably by his left radial 
neuropathy.  

In short, the Board finds that the competent evidence of record 
establishes a relationship between the Veteran's depression and 
his service-connected disabilities.  Therefore, service 
connection for depression is warranted, and the benefit sought on 
appeal is granted.


ORDER

Entitlement to service connection for depression, to include as 
secondary to the Veteran's service-connected disabilities, is 
granted.  


REMAND

The Veteran has also claimed entitlement to service connection 
for sleep problems and headaches, to include as secondary to his 
service-connected disabilities, to a rating in excess of 20 
percent for left radial neuropathy, and to a rating in excess of 
10 percent for right trigeminal neuropathy

The Veteran testified at his October 2010 hearing that he is in 
receipt of disability benefits from the Social Security 
Administration (SSA), and the Veteran's hearing testimony 
suggests that this disability award was due, in part, to his left 
radial neuropathy.  The October 2010 VA mental health record 
notes that the Veteran reported having received his SSA 
disability benefits since his last appointment.  There is no 
indication that VA had prior knowledge of the Veteran's SSA 
benefits or has had the opportunity to request his SSA records.  
Therefore, a remand is necessary so that VA may attempt to obtain 
the Veteran's SSA records.  See Murincsak v. Derwinski, 2 Vet. 
App. 363, 370- 372 (1992) (concluding VA has a duty to obtain SSA 
records when it has actual notice that the Veteran was receiving 
SSA benefits).

The Board additionally concludes that further development is 
needed for the claims of entitlement to service connection for 
sleep problems and headaches.  

First, the Board observes that the nature and etiology of the 
Veteran's sleep disorder is unclear from the record.  
Specifically, it is unclear whether the Veteran's reported sleep 
disorder is insomnia or is another disorder such as sleep apnea.  
Nor is the Board certain whether any reported insomnia is a 
symptom of the Veteran's service-connected psychiatric 
disabilities, is due to pain from his service-connected 
disabilities, or is a side effect of the medications he takes for 
such disabilities.  Given that the record reflects the Veteran's 
complaints of poor sleep, that insomnia is a known manifestation 
of psychiatric disability, and that the Veteran has competently 
testified to having trouble sleeping due to his arm pain, the 
Board finds that a remand for a VA examination is warranted.

The Board further finds that a VA examination is required in 
order to determine the nature and etiology of the Veteran's 
headaches, as the Veteran's hearing testimony presents several 
credible theories of entitlement to service connection.  The 
Veteran testified at this hearing that he first experienced 
headaches approximately one year following his separation from 
service.  He has attributed these headaches to a documented in-
service accident in which he was hit in the face by a chain 
binder.  This injury is noted to have caused his right trigeminal 
neuropathy and tooth loss, and the Veteran has subsequently 
reported experiencing a bulging disc in his neck.  The Board 
finds that a medical opinion is necessary in order to determine 
whether there is a relationship between the Veteran's headaches 
and his military service, to include the in-service chain binder 
injury.

As noted above, the Board finds that a remand is necessary in 
order to obtain the Veteran's SSA records to more accurately 
assess the severity of his service-connected left radial 
neuropathy and right trigeminal neuropathy.  On remand, the Board 
finds that a new VA examination is warranted due to evidence in 
the VA medical records suggesting a worsening of the Veteran's 
disabilities.

Specifically, as noted above, the Veteran's VA medical records 
reflect that he underwent surgical decompression of the left 
posterior interosseous nerve in May 2010 following complaints of 
severe nerve pain.  Prior to the surgery, a December 2009 record 
describes the Veteran's "severe left forearm pain, numbness, and 
weakness."  He described his pain has progressively increasing 
and characterized it as a constant burning pain.  An October 2010 
VA medical record reflects that the Veteran "[r]eports he has 
same pain and cramping sensation of left elbow and pain that 
radiates into the long and index finger of the left hand that he 
had prior to surgery."  These records appear to indicate that 
the Veteran's left radial neuropathy may have increased in 
severity following the May 2008 VA examination report.  
Therefore, on remand, the Board finds that a VA neurologic 
examination is warranted.  During this examination, the examiner 
should also assess the severity of the Veteran's right trigeminal 
neuropathy.

Finally, the Veteran testified at his Board hearing that he had 
to quit working due to problems with his left arm.  In an October 
2010 VA medical record, the Veteran's doctor stated that the 
Veteran "cannot work because of his arm and other health 
issues."  The record has therefore raised the issue of a claim 
for TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001) (once a veteran submits evidence of medical disability 
and additionally submits evidence of unemployability, VA must 
consider total rating for compensation based upon individual 
unemployability).  The Court recently held that a request for 
TDIU is not a separate claim for benefits, but rather involves an 
attempt to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim or, if a disability upon which entitlement to TDIU is based 
has already been found to be service connected, as part of a 
claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 
447, 453 (2009).  If the claimant or the record reasonably raises 
the question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then part and 
parcel to that claim for an increased rating is whether a total 
rating based on individual unemployability as a result of that 
disability is warranted.  Id. at 455.

The law provides that a TDIU may be granted upon a showing that 
the Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010). Consideration may 
be given to a Veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not to 
his or her age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

In this case, as noted above, the Veteran has raised a claim for 
TDIU. Furthermore, pursuant to the holding in Rice, a claim for 
TDIU is not a separate claim for benefits, but rather involves an 
attempt to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim or as part of a claim for increased compensation.  
Therefore, the Board finds that a remand is necessary so that the 
agency of original jurisdiction can provide appropriate notice on 
that aspect of the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance and afford the 
Veteran the opportunity to submit additional 
argument and evidence on the claim for TDIU. 

2.  Contact SSA and request any relevant 
records from that agency that pertain to any 
claim for benefits filed by the Veteran, to 
include copies of any examinations arranged 
by that agency, and any decisions rendered 
with respect to the Veteran.

3.  Arrange for the Veteran to undergo VA 
examination(s) to determine the nature and 
etiology of any current headaches and sleep 
disorder.  The claims folders must be 
thoroughly reviewed by the examiner(s) in 
connection with the examination(s), and a 
complete history should be elicited directly 
from the Veteran.  Any tests and studies 
deemed necessary should be conducted.  All 
findings should be reported in detail.  

The examiner(s) should identify any pertinent 
pathology found and should diagnose any 
current headaches and sleep disorder.  As to 
any such disability identified on 
examination, the VA examiner(s) should 
express an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any such disability 
was incurred or aggravated as a result of the 
Veteran's military service, to include as due 
to his in-service chain binder accident.  If 
it is concluded that the Veteran's headaches 
are related to a bulging disc in his neck, 
the examiner should opine as to whether any 
such neck disability is at least as likely as 
not related to the in-service accident.  The 
examiner(s) should also opine as to whether 
it is at least as likely as not that any such 
disability is a result of his any service-
connected disability, including PTSD, 
depression, left radial neuropathy, and right 
trigeminal neuropathy.  Any opinion expressed 
must be accompanied by a complete rationale.

4.  The AMC should make arrangements for the 
Veteran to undergo a VA examination to 
determine the severity of his service-
connected left radial neuropathy and right 
trigeminal neuropathy.  The Veteran's claims 
folder should be made available to the 
examiner, and the examiner is requested to 
review the claims folder in conjunction with 
the examination.  The examiner should be 
asked to perform all necessary tests and 
studies, and all findings should be reported 
in detail. 

After reviewing the claims folder, obtaining 
a history of complaints from the Veteran, and 
conducting a thorough examination of the 
Veteran, the examiner should identify any 
neurological findings related to the service-
connected left radial neuropathy and right 
trigeminal neuropathy.  The examiner should 
fully describe the extent and severity of 
those symptoms and should assess the severity 
of any paralysis that is found, including 
whether such paralysis is complete or 
incomplete and is mild, moderate, or severe.

5.  After the development requested above has 
been completed, again review the record.  If 
any benefit sought on appeal remains denied, 
the appellant and his representative should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


